FILED
                                                           NOVEMBER 3, 2020
                                                       In the Office of the Clerk of Court
                                                      WA State Court of Appeals, Division III



         IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                            DIVISION THREE

STATE OF WASHINGTON,                         )         No. 35062-2-III
                                             )
                    Respondent,              )
                                             )
             v.                              )         UNPUBLISHED OPINION
                                             )
WILLIAM J. KRAMER,                           )
                                             )
                    Appellant.               )

      LAWRENCE-BERREY, J. — William Kramer appeals his conviction for child

molestation in the first degree. He argues that improper admission of child hearsay

evidence and multiple other errors entitle him to a new trial. We disagree and affirm.

                                         FACTS

      On Halloween in 2004, eight-year-old K.S. and her mother, Mary DeBoer, went

trick-or-treating. Their stops included a house that belonged to a childhood friend of Ms.

DeBoer’s, Lisa Kramer. She is the sister of William Kramer. The two women

reconnected and agreed that Lisa Kramer’s mother would care for K.S. and her brothers

after school until Ms. DeBoer could retrieve them. When the weather was bad, Ms.
No. 35062-2-III
State v. Kramer


DeBoer and her children sometimes spent the night at the Kramers’ house instead of

driving home, which was 17 miles out of town.

       When the children came over after school, William Kramer—who lived in the

Kramer home—would play with K.S., her brothers, and other children in the home.

Kramer gave K.S. piggy back rides and candy. They also watched movies together.

K.S. sensed she received special treatment from Kramer—he was more playful with her

than the boys. Kramer would pull K.S. up to sit on his lap, despite making Ms. DeBoer

uncomfortable and her requests to stop. Kramer would walk in on K.S. when she was

using the bathroom. He would pat K.S. on her behind. Ms. DeBoer believed Kramer

favored the girls. Eventually, Ms. DeBoer noticed a change in K.S.’s behavior—she

became irritable, began acting out, and she did not like playing with the boys because

“they were gross.” Report of Proceedings (RP) (Jan. 5, 2017) at 99.

       On March 22, 2005, K.S. did not go to the Kramer home after school but rode

the bus home. K.S. told her grandmother that she “didn’t want to be at Bill’s” house.

RP (Jan. 5, 2017) at 26. K.S. also told her grandmother that Bill did “icky things to her,”

“touched her [behind],” locked her in his bedroom, laid on top of her, and moved against

her skin. RP (Jan. 5, 2017) at 29. K.S. indicated her private parts on the front and back

of her body. She further stated that Kramer’s “fingers had went in one of her holes.”


                                             2
No. 35062-2-III
State v. Kramer


RP (Jan. 5, 2017) at 31. During this disclosure, K.S. was wringing her hands, shaking,

and crying. K.S. said the touching occurred more than once and usually happened in the

bedroom. K.S. told her grandmother that Kramer said she would be in trouble if she told

anyone or she would not be believed.

      After Ms. DeBoer returned home from work, K.S. told her that Kramer put his

hand down her pants and rubbed her privates, both in the front and in the back, he

“put his fingers in her holes,” and he would rub his own privates while doing so.

RP (Jan. 5, 2017) at 104. K.S. said this had been happening for a long time and Kramer

told her that “grownups wouldn’t believe a little kid over somebody who was all grown

up.” RP (Jan. 5, 2017) at 103.

      Ms. DeBoer reported what she heard to the police and took K.S. to see a forensic

child interviewer, Karen Winston. K.S. told Ms. Winston that “boys were gross” and

Kramer put his hand down her pants and touched her privates. RP (Jan. 5, 2017) at 128-

29. On a diagram, K.S. marked her crotch, buttocks, and later her breast. K.S. said the

touching occurred less than 10 times. Ms. Winston noted that K.S. used age appropriate

vocabulary.

      In 2005, the State charged Kramer with one count of first degree child molestation.

State v. Kramer, No. 25006-7-III, slip op. at 1 (Wash. Ct. App. May 28, 2015)


                                            3
No. 35062-2-III
State v. Kramer


(unpublished) (http://www.courts.wa.gov/opinions/pdf/250067.unp.pdf.) Before trial, the

court entered findings of fact and conclusions of law that allowed hearsay statements

from K.S. to her mother, her grandmother, and Ms. Winston to be admitted under the

child hearsay statute. The court also granted the State’s motion in limine to present

ER 404(b) evidence of Kramer’s prior conviction for molestation.

       Kramer proceeded to trial. The jury found him guilty of first degree child

molestation and the trial court sentenced him to life imprisonment as a persistent

offender. Kramer, No. 25006-7-III, slip op. at 1. Kramer appealed to this court, and we

stayed the appeal for several years while our Supreme Court considered and issued

rulings on a defendant’s state constitutional right to a public trial. Once those rulings

were issued, we lifted the stay and ruled in favor of Kramer on that issue. We then

remanded the case for a new trial. Id. at 7.

       Once remanded, the State filed a motion for the trial court to adopt the rulings of

the prior trial court, including previous rulings on the admissibility of child hearsay

statements and the ER 404(b) evidence of Kramer’s prior molestation conviction. At this

time, K.S. was no longer a child, but a 20-year-old adult. Kramer did not respond in

writing to this motion.




                                               4
No. 35062-2-III
State v. Kramer


       During argument on the State’s motion, Kramer opposed the admission of his prior

molestation conviction. At one point, the trial court sought clarification on which issues

were being addressed. Kramer responded that the issues were whether to admit his prior

molestation conviction and a late disclosure Brady1 issue. Kramer did not mention the

child hearsay issue. The court granted the State’s motion and ruled the child hearsay

statements and evidence of the prior conviction were admissible.

       During the second trial, K.S., now an adult, testified in more specific terms. She

testified Kramer had her take her clothes off and would rub up against her until he came.

She also testified Kramer would try to stick his fingers in her behind or vagina both

through and beneath her clothing. She estimated this occurred about 10 times and took

place both in the living room and in his bedroom. K.S. testified Kramer told her nobody

would believe her if she told what happened.

       Throughout trial, Kramer pointed to the multiple inconsistencies in the State’s

evidence. His trial theory focused mostly on inconsistencies between K.S.’s child hearsay

statements and her adult testimony. He argued the State failed to prove its case beyond a

reasonable doubt.




       1
           Brady v. Maryland, 373 U.S. 83, 83 S. Ct. 1194, 10 L. Ed. 2d 215 (1963).

                                              5
No. 35062-2-III
State v. Kramer


       The jury found Kramer guilty of child molestation in the first degree. Kramer

timely appealed.

                                        ANALYSIS

       Kramer asserts (1) the trial court erred by admitting child hearsay statements even

though K.S. was an adult at trial, (2) he was denied a fair trial through the State’s

speaking objections and vouching/bolstering of witnesses, (3) the State’s multiple

occurrences of prosecutorial misconduct denied him a fair trial, (4) the trial court

improperly commented on the evidence several times, (5) cumulative error warrants

reversal and retrial, and (6) pursuant to Ramirez,2 certain legal financial obligations

should be struck from his judgment and sentence.

       CHILD HEARSAY STATEMENTS

       Kramer contends the admission of child hearsay statements in the second trial,

when K.S. was an adult, violated his state and federal due process rights to a fair trial.

We decline to address the issue because Kramer failed to preserve it and the issue does

not qualify as manifest error.

       Kramer does not dispute that his trial counsel failed to raise the issue he now seeks

to raise on appeal. Generally, we refuse to review a claim of error raised for the first time


       2
           State v. Ramirez, 191 Wash. 2d 732, 426 P.3d 714 (2018).

                                              6
No. 35062-2-III
State v. Kramer


on appeal. RAP 2.5(a). An exception to the rule permits us to review a claim of manifest

error affecting a constitutional right. RAP 2.5(a)(3). The question here is whether the

claimed error is manifest.

       State v. Lamar explains the meaning of “manifest error”:

       The defendant must make a plausible showing that the error resulted in
       actual prejudice, which means that the claimed error had practical and
       identifiable consequences in the trial. “[T]o determine whether an error is
       practical and identifiable, the appellate court must place itself in the shoes
       of the trial court to ascertain whether, given what the trial court knew at the
       time, the court could have corrected the error.” “If the trial court could not
       have foreseen the potential error or the record on appeal does not contain
       sufficient facts to review the claim, the alleged error is not manifest.”

180 Wash. 2d 576, 583, 327 P.3d 46 (2014) (alteration in original) (citations omitted)

(quoting State v. O’Hara, 167 Wash. 2d 91, 100, 217 P.3d 756 (2009); State v. Davis,

175 Wash. 2d 287, 344, 290 P.3d 43 (2012)). Placing ourselves in the shoes of the

trial court, we do not think the error was identifiable. Even Kramer writes: “[N]o

challenge has been set out in a published decision involving the issue currently

before the court.” Appellant’s Reply Br. at 4.

       RCW 9A.44.120 is Washington’s child hearsay statute. The purportedly

vague language provides: “A statement made by a child when under the age of ten

describing any act of sexual contact performed with or on the child . . . is

admissible in . . . criminal proceedings [if the court makes certain findings].”

                                              7
No. 35062-2-III
State v. Kramer


Former RCW 9A.44.120 (1995) (emphasis added). Kramer argues that statements

made by eight-year-old K.S. to her mother, her grandmother, and the forensic

interviewer became inadmissible after K.S. turned 10 years old. This is a rather

doubtful argument. The statutory language ties “[a] statement made by a child

when under the age of ten” to “describing any act of sexual contact.” It does not

tie “[a] statement made by a child when under the age of ten” to “criminal

proceedings.” At a minimum, Kramer’s argument is sufficiently doubtful that we

will not presume the trial court, at the time of its ruling, should have foreseen its

error. We conclude the claim of error was not manifest.

       RIGHT TO A FAIR TRIAL

       Kramer contends he was denied his right to a fair trial through the State’s use of

speaking objections and the State’s vouching and bolstering of witnesses. We address

these claims in turn.

       Speaking Objections

       Generally, a speaking objection is “an objection that is phrased in a manner

intended to intimidate the witness or to otherwise influence the witness’s answer.”




                                               8
No. 35062-2-III
State v. Kramer


5 KARL B. TEGLAND, WASHINGTON PRACTICE: EVIDENCE LAW AND PRACTICE, § 103.8 at

52 (6th ed. 2016). The rules of evidence neither authorize nor prohibit the use of

speaking objections; the propriety of speaking objections is left to the individual trial

judge. Id.

       Kramer claims he did not receive a fair trial through the following speaking

objections which he asserts, on appeal, should have been sidebars:

               [K.S.:] I don’t feel like I’m going to turn into a puddle on the floor,
       but I want everybody in here to understand how important it is, and I need
       everybody to clearly understand the type of person he is.
                        [DEFENSE]: Objection, Judge.
                        [STATE]: I’ll ask a different question, Judge.
               [STATE:] In the time since Mr. Kramer molested you, have there
       been ripple affects [sic] on your life from this?
               [K.S.:] Yes.
               [STATE:] Can you go into that a little bit, what sort of ripple effects
       have you had?
                        [DEFENSE]: Object to that. The determination that we are
       having today, Your Honor, is the guilt and innocence of Mr. Kramer, not
       what has happened to her for whatever reason. Your Honor, if we get into
       all that it is getting out of the core of this.
                        JUDGE STROHMAIER: Well, it depends on what is going
       to be asked on cross too.
                        [STATE]: I’m not going to ask her for things that happened
       in her life since then, but it goes to credibility.
                        JUDGE STROHMAIER: You’ll have some leeway here, but
       don’t go too far.
                        Go ahead.
               [STATE:] You heard Counsel’s objection and my response to the
       Court, but in a focused way, what are some of the ripple effects that
       happened to you as a result of what Mr. Kramer did?

                                              9
No. 35062-2-III
State v. Kramer


             [K.S.:] A lot of mistrust from male figures, I’ve had nightmares and
      sleepless nights. Do I need to continue?
             [STATE:] Well, did there ever come a time when you tried to hurt
      yourself?
                     [DEFENSE]: Objection, this is so prejudicial. It has nothing
      to do with the facts of the case and it is prejudicial. I object.
                     JUDGE STROHMAIER: Objection noted, but I think it is
      proper at this time.

RP (Jan. 4, 2017) at 242-43 (boldface omitted).

              [DEFENSE:] [K.S.], when you were admitted to the Wyoming
      Behavioral Institute for suicide that you testified to, when you were in
      counselling, did you report to the counselor that when you lived in Ford,
      Washington, which was about the same time frame—
                      [STATE]: Objection. Now he’s getting into privilege that
      was talked about before, so it’s one thing to talk about an allegation but it’s
      another thing when she is talking in her own counselling sessions about
      what they were talking about, the allegation from CPS [Child Protective
      Services].
                      [DEFENSE]: Judge, we already addressed all of this.
                      JUDGE STROHMAIER: Now, the issue I ruled on
      counselling that is hers. Now, allegations as to the time that related to CPS,
      if they are in fact the disclosure report that needed to be followed from her.
      Now, if we have something else from some CPS worker who wrote the
      report? We have a case worker—
                      [STATE]: Judge, the only reason CPS had this case is they
      were manditory [sic] reporters and that is admissible. Judge, I know there
      has been a report. I guess with that I think it is terribly proper to ask about
      it but not proper to ask about counselling.
                      JUDGE STROHMAIER: Right.
                      [DEFENSE]: Judge, I’m asking the questions that I thought
      we agreed from the report that we already had the discussion about. They
      covered it already, he’s covered it, Judge.

RP (Jan. 4, 2017) at 255-56 (boldface omitted).

                                            10
No. 35062-2-III
State v. Kramer


              [DEFENSE:] How much did she have to drink before you had this
      one night stand, if you know?
                      [STATE]: Objection, relevance.
                      JUDGE STROHMAIER: I have to sustain that. I don’t know
      if that’s relevant.
                      [DEFENSE]: I feel uncomfortable telling the relevance to the
      jury. I don’t want to do that, Judge. She was intoxicated.
                      JUDGE STROHMAIER: Whether she was or not, is that
      relevant to the charge?
                      [STATE]: And, Judge, we had extensive pretrial hearings on
      [ER] 404(a) and 404(b) and none of this was brought up.
                      [DEFENSE]: That’s impeachment, Judge, she already
      testified that she didn’t go to the bar.
                      JUDGE STROHMAIER: I’ll sustain it.

RP (Jan. 6, 2017) at 360 (boldface omitted).

                    [STATE]: Judge, I move to admit State’s No. 11.
                    JUDGE STROHMAIER: Any objection?
                    [DEFENSE]: Yes, I would object because that has nothing to
      do with this case, Judge, and this shows an emphasis on another case, and
      we had a jury instruction on that, Judge, and it is not this case.
                    [STATE]: Judge, the entire reason for it is the common
      scheme and plan.
                    JUDGE STROHMAIER: I’m going to allow it. Admitted.

RP (Jan. 6, 2017) at 362.

              [STATE:] And you also testified that you had no idea as to what
      was going on, that your friend Bill Kramer was molesting your sister?
                     [DEFENSE]: Objection, this is not this case.
                     [STATE]: He before asked about his observations with
      regard to what was going on, so his ability to perceive is relevant.
                     [DEFENSE]: It is prejudice and going to another case. That
      is totally against [ER] 404(b) and is prejudicial.


                                           11
No. 35062-2-III
State v. Kramer


                      [STATE]: I’m not trying to prove anything about Mr. Kramer
       right now, I’m talking about Mr. Carvalho’s perceptions.
                      JUDGE STROHMAIER: His perception on the trial is
       relevant?
                      [STATE]: I think it was relevant if he was not aware that his
       sister was being molested, his awareness of whether [K.S.] was called into
       question.
                      [DEFENSE]: Objection to this being argued in front of a jury
       about his theory of the case.
                      [STATE]: I have no objection if the Court wants to pause and
       reread that limiting instruction and I will resume.
                      [DEFENSE]: This trial is about Mr. Kramer and this charge
       and not what happened 25 years ago.
                      JUDGE STROHMAIER: The question is about his ability to
       recall or his ability to perceive, so as long as it’s limited to what that
       question of the purpose is for, limited to recollection; is that correct?
                      [STATE]: That’s correct.
                      JUDGE STROHMAIER: Go ahead.

RP (Jan. 6, 2017) at 365-66 (boldface omitted).

       The exchanges reflect banter from both sides. Other than one conclusory sentence,

Kramer does not describe how the State’s banter was so prejudicial as to have deprived

him of his due process right to a fair trial. RAP 10.3(a)(6) requires an appellant to

provide argument for any issue raised. A failure to do so warrants our declining review.

Skagit Hill Recycling, Inc. v. Skagit County, 162 Wash. App. 308, 320-21, 253 P.3d 1135

(2011).




                                             12
No. 35062-2-III
State v. Kramer


       Vouching/bolstering

       “Improper vouching occurs when the prosecutor expresses a personal belief in the

veracity of a witness or indicates that evidence not presented at trial supports the

testimony of a witness.” State v. Thorgerson, 172 Wash. 2d 438, 443, 258 P.3d 43 (2011).

       Bolstering refers to testimony that has no evidentiary purpose other than to support

the credibility of a witness. See State v. Bourgeois, 133 Wash. 2d 389, 400-01, 945 P.2d
1120 (1997). There is a distinction between improper bolstering and rehabilitation. After

a witness’s credibility is attacked, the party introducing the witness’s testimony may offer

evidence in rehabilitation. Id. Testimony that rehabilitates a witness’s testimony is

“bolstering,” but it does not constitute bolstering in the abstract, which is akin to

vouching. Id.

       Kramer claims the State improperly bolstered a witness on two occasions. The

first occasion is the following question and answer:

              [STATE:] Are you aware of any, any circumstances that would have
       led your daughter to want some kind of vengeance against the Kramer
       family, or some basis for her making this story up?
              [MS. DeBOER:] No.

RP (Jan. 4, 2017) at 168 (boldface omitted).

       We disagree that this question and answer constitute improper bolstering. The

question seeks to uncover bias at the time K.S. accused Kramer. Evidence of bias or lack

                                              13
No. 35062-2-III
State v. Kramer


of bias is not improper. Also, the question was not asked to bolster K.S.’s testimony.

K.S. had not even testified when the Stated questioned Ms. DeBoer.

       The second instance of improper bolstering claimed by Kramer is the following

question and answer:

            [STATE:] When [defense counsel] asked you if you want to get Mr.
       Kramer, do you want him to be convicted of this crime if he is not guilty of
       it?
            [K.S.:] No, if he is not guilty of it we wouldn’t be here.

RP (Jan. 6, 2017) at 299 (boldface omitted).

       We disagree that this question and answer constitute improper bolstering. A

witness cannot bolster her own testimony. But to the extent the answer implies that

Kramer is guilty because he is being prosecuted, that is a separate issue—it does not

involve bolstering.

              [STATE:] Do you believe that your sister was telling the truth?
              [GARY CARVALHO:] At that time, yes.

RP (Jan. 6, 2017) at 366 (boldface omitted).

       Kramer’s prior child molestation victim was Mr. Carvalho’s sister. Mr. Carvalho

answered he believed his sister at the time. Even if the question and answer constitute

improper bolstering, this relates to a collateral issue—Kramer’s prior conviction, not the

crime on trial. Any arguable error would not be prejudicial.


                                            14
No. 35062-2-III
State v. Kramer


       PROSECUTORIAL MISCONDUCT

       Kramer contends the State committed multiple instances of prosecutorial

misconduct. We disagree.

       To prevail on a claim of prosecutorial misconduct, Kramer must establish “‘that

the prosecutor’s conduct was both improper and prejudicial in the context of the entire

record and the circumstances at trial.’” Thorgerson, 172 Wash. 2d at 442 (internal

quotation marks omitted) (quoting State v. Magers, 164 Wash. 2d 174, 191, 189 P.3d 126

(2008)). Misconduct is prejudicial if there is a substantial likelihood it affected the

verdict. State v. Emery, 174 Wash. 2d 741, 760, 278 P.3d 653 (2012). “Where lack of

prejudice is evident, we may dispose of the claimed error by addressing this issue alone.”

State v. Barbarosh, 10 Wash. App. 2d 408, 413, 448 P.3d 74 (2019).

       To demonstrate prejudice, the defendant must show a substantial likelihood that

the prosecutor’s misconduct affected the jury’s verdict. Thorgerson, 172 Wash. 2d at 443.

However, a failure to object to an improper remark waives review of the error “‘unless

the remark is so flagrant and ill intentioned that it causes an enduring and resulting

prejudice that could not have been neutralized by an admonition to the jury.’” Id.

(quoting State v. Russell, 125 Wash. 2d 24, 86, 882 P.2d 747 (1994)). In making that

determination, the court “focus[es] less on whether the prosecutor’s misconduct was


                                             15
No. 35062-2-III
State v. Kramer


flagrant or ill intentioned and more on whether the resulting prejudice could have been

cured.” Emery, 174 Wash. 2d at 762.

       Kramer contends the State committed prosecutorial misconduct in multiple

instances. We address Kramer’s contentions by dividing the instances into unobjected to

comments and objected to comments.

       Unobjected to State comments

       The following instances are alleged prosecutorial misconduct in which Kramer did

not object at trial:

              [STATE:] Are you aware of any, any circumstances that would have
       led your daughter to want some kind of vengeance against the Kramer
       family, or some basis for her making this story up?
              [MS. DeBOER:] No.

RP (Jan. 4, 2017) at 168 (boldface omitted).

            [STATE:] When [defense counsel] asked you if you want to get Mr.
       Kramer, do you want him to be convicted of this crime if he is not guilty of
       it?
            [K.S.:] No, if he is not guilty of it we wouldn’t be here.

RP (Jan. 6, 2017) at 299 (boldface omitted).

               [STATE:] Do you believe that your sister was telling the truth?
               [MR. CARVALHO:] At that time, yes.

RP (Jan. 6, 2017) at 366 (boldface omitted).




                                            16
No. 35062-2-III
State v. Kramer


      We previously established that none of these sets of questions and answers were

improper. They, therefore, do not constitute prosecutorial misconduct.

      Kramer argues that the following banter amounts to prosecutorial misconduct:

                    [STATE]: Judge, I’m going to object to the question, he’s
      asking for a narrative response. He can ask a direct question.
                    [DEFENSE]: I’m just asking what happened for the jury.
                    [STATE]: It’s not my fault if [defense counsel] is not
      forming his questions on direct.

RP (Jan. 6, 2017) at 358.

      Although the State’s comment was snippy, we do not think it qualifies as

misconduct.

      Objected to comments

      Kramer objected during the following two exchanges. We italicize the comments

that Kramer claims constitute prosecutorial misconduct:

              [STATE:] After [K.S.] told you that she was glad it was just the
      girls together and that Mr. Kramer acted like a kid, what did she say then?
                     [DEFENSE]: Your Honor, I would note an objection for
      hearsay, or if he is trying to do this as truth of the matter.
                     [STATE]: Judge, I think this is all part and parcel of the
      truth that Your Honor admitted pretrial.
                     JUDGE STROHMAIER: Overruled.
                     [DEFENSE]: Still note an objection, hearsay.
                     JUDGE STROHMAIER: Thank you.

RP (Jan. 4, 2017) at 28-29 (emphasis added) (boldface omitted).


                                           17
No. 35062-2-III
State v. Kramer


              [STATE:] Why did you want to move before the next school year
       started?
              [K.S.:] Am I allowed to say?
                      [DEFENSE]: Object to the relevancy.
                      [STATE]: If it’s an allegation I need to explore that. My
       indication is she would indicate the reason for the move is—
                      JUDGE STROHMAIER: I don’t think that is relevant here, is
       it?
                      [STATE]: I think it is goes to the credibility of her
       accusations, her being [K.S.].
                      JUDGE STROHMAIER: As the child, that will be admitted.

RP (Jan. 4, 2017) at 165 (emphasis added) (boldface omitted).

       Kramer’s objections at trial did not relate to either set of claimed prosecutorial

misconduct. Instead, they related to hearsay or relevancy. Kramer’s claims of

prosecutorial misconduct are, therefore, waived unless the prosecutor’s comments are

flagrant and ill intentioned. The State’s comments, likely even appropriate, certainly do

not rise to flagrant and ill intentioned.

       We find Kramer’s last contention is the only instance in which he properly

objected to the State’s alleged improper comment:

               [STATE to Mr. Carvalho:] Your sister, [Kramer’s first child
       molestation victim], discovered you in there along with [K.S.]?
                     [DEFENSE]: Objection, it’s like something was wrong.
                     JUDGE STROHMAIER: I believe discovery applies, go
       ahead.
                     [DEFENSE]: Judge, I don’t think he can testify to what his
       sister did. She’s passed now so she can’t testify what she saw and what she
       discovered.

                                             18
No. 35062-2-III
State v. Kramer


                     [STATE]: If he believes his client is telling the truth.
                     [DEFENSE]: I object to that.
                     JUDGE STROHMAIER: The question was proper.
       Overruled.

RP (Jan. 6, 2017) at 462 (emphasis added) (boldface omitted).

       Even though Kramer properly objected, we dismiss this contention on the

prejudice prong of the prosecutorial misconduct test. Kramer is required to show a

substantial likelihood that the prosecutor’s misconduct affected the jury’s verdict.

Thorgerson, 172 Wash. 2d at 443. We are not convinced here.

       The trial court instructed the jury that the lawyers’ remarks, statements, and

comments were not evidence and the jury is to only consider the evidence admitted by the

court. We presume the jury followed the court’s instructions and did not consider the

State’s comment. State v. Kalebaugh, 183 Wash. 2d 578, 586, 355 P.3d 253 (2015). For

this reason, we decline to review this claim of error.

       JUDICIAL COMMENTS

       Kramer contends the trial court made multiple improper comments on the evidence

in violation of the Washington Constitution, article IV, section 16. Kramer did not object

to any of the trial court’s purported comments; however, a judicial comment on the

evidence is an error of constitutional magnitude that can be raised for the first time on

appeal. State v. Sivins, 138 Wash. App. 52, 59, 155 P.3d 982 (2007); RAP 2.5(a)(3).

                                             19
No. 35062-2-III
State v. Kramer


       Article IV, section 16 of the Washington Constitution states that “[j]udges shall

not charge juries with respect to matters of fact, nor comment thereon, but shall declare

the law.” In other words, judges are prohibited from commenting on the evidence.

WASH. CONST. art. IV, § 16; State v. Levy, 156 Wash. 2d 709, 721, 132 P.3d 1076 (2006).

A court comments on the evidence “if the court’s attitude toward the merits of the case or

the court’s evaluation relative to the disputed issue is inferable from the statement.” State

v. Lane, 125 Wash. 2d 825, 838, 889 P.2d 929 (1995). “It is sufficient if a judge’s personal

feelings about a case are merely implied.” Sivins, 138 Wash. App. at 58. This important

constitutional principle serves to protect the jury from being unduly influenced by the

court’s opinion on the credibility, sufficiency, or weight of the evidence. Id.

       Washington courts use a two-step analysis to determine whether reversal is

required due to a judicial comment on the evidence. Levy, 156 Wash. 2d at 723-24. To

ascertain whether a court’s conduct or remark rises to a comment on the evidence, a

reviewing court examines the facts and circumstances of the case. Sivins, 138 Wash. App.

at 58. If there was a judicial comment, it is “presumed to be prejudicial, and the burden is

on the State to show that the defendant was not prejudiced, unless the record affirmatively

shows that no prejudice could have resulted.” Levy, 156 Wash. 2d at 723.




                                             20
No. 35062-2-III
State v. Kramer


       Kramer contends the trial court improperly commented on the evidence in the

following five instances:

       First instance:

              [STATE to Ms. Winston:] At any point during your forensic
       interview with [K.S.], did you have a sense, did she give you any indication
       that she was fabricating a story?
                      [DEFENSE]: Judge, I would object to that, that is a jury
       question.
                      JUDGE STROHMAIER: Can she testify to the veracity of a
       witness?
                      [STATE]: I think what I’m looking for, Judge, is based upon
       her expert training, if she saw anything that children typically do to indicate
       deception.
                      JUDGE STROHMAIER: I’ll allow that.

RP (Jan. 4, 2017) at 141 (boldface omitted).

       The court’s comment was a question regarding whether the testimony was

admissible. The court did not indicate any attitude toward the merit of the testimony or

the actual credibility of the witness. Then, the court merely allowed that line of

questioning. It did not indicate any opinion regarding the testimony. The court’s

question was not an improper comment on the evidence.

       Second instance:

               [STATE to K.S.:] Well, did there ever come a time when you tried
       to hurt yourself?
               [DEFENSE]: Objection, this is so prejudicial. It has nothing to do
       with the facts of the case and it is prejudicial. I object.

                                             21
No. 35062-2-III
State v. Kramer


              JUDGE STROHMAIER: Objection noted, but I think it is proper at
      this time.

RP (Jan. 4, 2017) at 243 (boldface omitted).

      Here, Kramer objected to the question and the court merely stated that the question

was proper. Kramer attempts to twist the court’s words to indicate an opinion on the

evidence. This is an unreasonable interpretation. The court did not imply or insinuate to

the jury any opinion on the evidence. The court’s ruling was not an improper comment

on the evidence.

      Third instance:

              [STATE to K.S.:] Did your mental condition at that time have
      anything to do with what happened to you with Mr. Kramer?
                    [DEFENSE]: Objection, she’s not a psychologist.
                    [STATE]: But she knows how she feels.
                    [DEFENSE]: That is out of her expertise.
                    JUDGE STROHMAIER: We’re not talking about a clinical
      definition, we are talking about her personal opinion. I will allow it.

RP (Jan. 4, 2017) at 244 (boldface omitted).

      Here, the trial court described its understanding of the question as requiring K.S. to

testify about something within her own knowledge—the connection between her mental

condition and what she testified Kramer had done to her. The court did not give its

personal opinion about the credibility of K.S.’s anticipated testimony or imply what




                                            22
No. 35062-2-III
State v. Kramer


weight the jury should give to it. The court’s ruling was not an improper comment on the

evidence.

      Fourth instance:

              [STATE:] Sexual contact is not ejaculation. [K.S.] talked here in
      court as a 20 year old woman who now understands what those things are,
      that the defendant ejaculated. She couldn’t have understood that as a child,
      but she can—
                     [DEFENSE]: Objection, speculation that a child wouldn’t
      understand that.
                     JUDGE STROHMAIER: He’s making an argument about
      that, he’s not saying what she believes.

RP (Jan. 9, 2017) at 498.

      This comment occurred during the State’s closing argument. The trial court

correctly stated the law that the State’s closing argument was not evidence, but merely

argument. The court’s ruling was not an improper comment on the evidence.

      Fifth instance:

             [STATE to Kramer:] You also got in trouble with Mary for giving
      her children too much ice cream and candy; isn’t that true?
                    [DEFENSE]: Objection, gets in trouble, and I don’t think
      there has been any testimony.
                    JUDGE STROHMAIER: Those are the words he used back
      in 2006? Let him testify first, on impeachment you can go into that
      afterwards. You’re putting the cart before the horse.

RP (Jan. 6, 2017) at 463-64 (emphasis added) (boldface omitted).




                                            23
No. 35062-2-III
State v. Kramer


       The State’s questioning was an attempt to impeach Kramer on a fact. The State

contends the trial court probably meant to say “redirect” instead of “impeachment” and a

simple mistake does not amount to an improper comment.

       However, the court used the term “impeachment.” This term is likely common

among laypersons. And the way it was phrased implied the court’s opinion that

impeachment had occurred. This amounts to a comment on the evidence. Sivins, 138
Wash. App. at 58.

       After determining the trial court commented on the evidence, we presume the

comment to be prejudicial, and the State must show Kramer was not prejudiced, unless

the record demonstrates no prejudice could have resulted. Levy, 156 Wash. 2d at 723. The

State does not make an argument or show how Kramer was not prejudiced by this

comment. The State merely asserts Kramer has not shown he was prejudiced. But the

burden is not on Kramer to establish prejudice. The burden is on the State to show the

comment was not prejudicial. Nevertheless, we find the record affirmatively shows no

prejudice resulted.

       The trial court instructed the jury not to consider any unintentional comments by

the court—either through words or conduct—about the case, testimony, or evidence. We

presume the jury followed the court’s instructions. Kalebaugh, 183 Wash. 2d at 586.


                                            24
No. 35062-2-III
State v. Kramer


Moreover, shortly after the court’s comment, the State rephrased the same question and

Kramer did not object to it. Kramer admitted that he got in trouble for giving K.S. too

much candy and ice cream. Kramer’s lawyer then had an opportunity on redirect to

rehabilitate Kramer on that issue. Although the court improvidently used the term

“impeachment,” the record shows this isolated word did not result in any prejudice.

       CUMULATIVE ERROR

       Kramer contends the cumulative errors in his trial combined to deprive him of his

right to a fair trial and they warrant reversal. We disagree.

       “The cumulative error doctrine applies when several trial errors occurred and none

alone warrants reversal but the combined errors effectively denied the defendant a fair

trial.” State v. Jackson, 150 Wash. App. 877, 889, 209 P.3d 553 (2009). When there are no

errors or the errors have little to no effect on the trial’s outcome, the cumulative error

doctrine does not apply. State v. Greiff, 141 Wash. 2d 910, 929, 10 P.3d 390 (2000).

       Here, we have concluded that only one possible error occurred—Mr. Carvalho’s

testimony that he believed his sister at the time she accused Kramer. This one possible

error was not prejudicial. Kramer’s prior conviction was admitted into evidence.

Whether Mr. Carvalho believed his sister at the time had no possible effect on the

outcome of the trial.


                                              25
No. 35062-2-III
State v. Kramer


       LEGAL FINANCIAL OBLIGATIONS (LFOs)

       Kramer asks this court to strike his $100 DNA (deoxyribonucleic acid) fee and his

$200 criminal filing fee. The State concedes both fees should be struck.

       Engrossed Second Substitute House Bill 1783, which became effective June 7,

2018, prohibits trial courts from imposing discretionary LFOs on defendants who are

indigent at the time of sentencing. LAWS OF 2018, ch. 269, § 6(3); State v. Ramirez, 191
Wash. 2d 732, 739, 426 P.3d 714 (2018). Among the changes was an amendment to former

RCW 36.18.020(2)(h) (2015) to prohibit the imposition of the $200 criminal filing fee on

indigent defendants. LAWS OF 2018, ch. 269, § 17(2)(h). As held in Ramirez, the changes

to the criminal filing fee statute apply prospectively to cases pending on direct appeal

prior to June 7, 2018. Ramirez, 191 Wash. 2d at 738. Accordingly, the change in the law

applies to Kramer’s case. Because Kramer was indigent in the trial court and is still

indigent on appeal, we direct the trial court to strike the $200 criminal filing fee.

       The change in the law also prohibits imposition of the DNA collection fee when

the State has previously collected the offender’s DNA as a result of a prior conviction.

LAWS OF 2018, ch. 269, § 18. The record establishes that Kramer has two prior

Washington felonies since 2002. Since that time, Washington law has required

defendants with a felony conviction to provide a DNA sample. State v. Catling,


                                              26
No. 35062-2-III
State v. Kramer


193 Wn.2d 252,259,438 P.3d 1174 (2019); see also RCW 43.43.754; LAWS OF 2002,

ch. 289, § 2. Kramer's prior felonies give rise to a presumption that the State has

previously collected a DNA sample from him. The State has not requested an opportunity

to contest this presumption. Therefore, we direct the trial court to also strike the DNA

collection fee.

       Affirmed, but remand to strike two fees.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to

RCW 2.06.040.


                                          Lawrence-Berrey, J.

WE CONCUR:




Pennell, C.J.




                                            27




                                                                                           I